Citation Nr: 0425317	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  00-08 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of 
alcoholism.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1964 to 
November 1965.  He served in Korea from September 1964 to 
October 1965.  His military occupational specialty was an 
ordinance supply specialist. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 decision by the RO in New York, 
New York, which denied service connection for PTSD and 
residuals of alcoholism.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), among other things, 
eliminated the requirement for a well-grounded claim and 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003) (regulations promulgated to implement these 
statutory changes).  With respect to notice, the VCAA 
provides that, upon receipt of a complete or substantially 
complete application, VA must notify the claimant and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  The notice 
should indicate what information or evidence should be 
provided by the claimant and what information or evidence VA 
will attempt to obtain on the claimant's behalf.  Id.

In July 1998, the RO received a statement from the Social 
Security Administration (SSA), entitled Notice of Decision - 
Fully Favorable, dated February 1998.  In a subsequent 
statement from the SSA, it indicated that the veteran was 
entitled to Social Security Disability beginning May 1997.  
"As part of the Secretary's obligation to review a thorough 
and complete record, VA is required to obtain evidence from 
the Social Security Administration . . . and to give that 
evidence appropriate consideration and weight."  Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996).  On remand, the RO should 
contact the SSA to obtain all relevant records used to reach 
this decision.

The Board observes that a claim for service connection for 
PTSD requires, among other things, verification of the 
veteran's alleged in-service stressors.  38 C.F.R. § 
3.304(f).  The evidence necessary to establish the occurrence 
of a recognizable stressor during service to support a 
diagnosis of PTSD will vary depending upon whether the 
veteran engaged in "combat with the enemy."  See Gaines v. 
West, 11 Vet. App. 353 (1998) (Board must make a specific 
finding as to whether the veteran engaged in combat).  In 
this case, the veteran alleges combat and non-combat related 
stressors occurring while serving in Korea.  Specifically, he 
noted attacks on his squad by "Red Infiltrators" and he 
related that one of the soldiers who served with him had his 
throat slashed, was cut up and murdered.  He recalled the 
soldier's last name was Kelly and that he was from South 
Carolina.  

There has been no attempt to verify the stressor information 
provided by the veteran.  The Board acknowledges that much of 
the information, provided by the veteran in a July 1998 PTSD 
Questionnaire and in his VA Form 9, received by the RO in 
April 2000, is vague and offered without any date of 
occurrence, which renders the information unverifiable.  
However, on Remand the RO should ask the veteran for more 
specific dates when his unit was attacked by the "Red 
Infiltrators" and a more specific date as to the alleged 
murder.  Once the veteran supplies the RO with this 
information, the RO should then attempt to verify the 
veteran's alleged in-service stressors.  See id.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
letter explaining the VCAA, including 
the duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim on appeal.  A general form 
letter, prepared by the RO, not 
specifically addressing benefits and 
entitlements at issue, is not 
acceptable.  The letter should inform 
the veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  The RO should contact the SSA and 
obtain a copy of the veteran's 
disability determination along with all 
supporting medical records.  All records 
received should be associated with the 
claims folder.

3.  The RO should contact the veteran 
and ask him for more specific dates 
when his unit was attacked.  The RO 
should also ask the veteran for a more 
date of the murder he claimed occurred.  
The veteran should be requested to 
provide information regarding the unit 
to which he was attached, as well as 
the unit of the murdered soldier.  Any 
response received from the veteran 
should be associated with the claims 
folder.

4.  Once, the veteran responds with the 
above specific information, the RO 
should then review the file, including 
all service personnel records and 
stressor statements from the veteran, 
and prepare a summary of all the claimed 
stressors.  This summary and a copy of 
the veteran's DD 214 and all associated 
service documents should be sent to the 
U.S. Armed Services Center for Unit 
Records Research (USASCURR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197.  The USASCURR should be 
requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors.  The 
USASCURR should also be requested to 
furnish the unit history for the unit 
the veteran was assigned to while in 
Korea.

5.  Following the receipt of a response 
from the USASCURR, the RO must prepare a 
report detailing the nature of any 
stressor that it has determined is 
established by the record.  If no 
stressor has been verified, the RO 
should so state in its report.  This 
report is then to be added to the claims 
folder.

If, and only if, a stressor is 
identified, the veteran should be 
scheduled for a VA psychiatric 
examination to determine whether he 
suffers from PTSD as a result of the 
claimed stressors.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the 
psychiatrist for review of the case.  A 
notation to the effect that this record 
review tool place should be included in 
the report of the examiner.  If PTSD is 
diagnosed, the psychiatrist should 
indicate whether it is the result of the 
verified stressor.  Complete reasons and 
bases should accompany any opinion 
rendered.

6.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2003), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



